 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334Rental Uniform Service, Inc. and Teamsters Local 430, a/w International Brotherhood of Team-sters, AFLŒCIO, Petitioner.  Case 5ŒRCŒ14628 December 13, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On March 25, 1998, the Regional Director for Region 5 issued a Decision and Direction of Election, in which he found appropriate for collective bargaining a multi-facility unit of service representatives that is broader than the Petitioner™s requested single-facility unit.1 Thereafter, pursuant to Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Peti-tioner filed a timely request for review of the Regional Director™s Decision, asserting that a unit limited to the Hanover facility is appropriate based on separate local supervision and the lack of interchange among employ-ees at the three facilities.2  The Employer filed an opposi-tion to the Petitioner™s request for review.  By Order dated April 22, 1998, the Board granted the Petitioner™s request for review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully considered the entire record, we re-verse the Regional Director™s decision and find that the single-facility presumption that a unit of employees at the Hanover location is appropriate has not been rebut-ted.3 The Employer, Rental Uniform Service, Inc., is en-gaged in the business of renting uniforms and industrial towels or mats to businesses.  Corporate officials located in Virginia set wage policies and many human relations policies and rules.  The Employer has 22 processing cen-ters, 1 of which is located in Hanover, Pennsylvania. At the Hanover processing center, the Employer laun-ders and repairs garments, towels, and mats.  Once proc-essed, some products are retained at Hanover, and others are delivered by shuttle drivers to two satellite pickup stations, one in York, Pennsylvania, and the other in Fre-derick, Maryland.  The York location is approximately 22 miles from the Hanover processing center.  The Fre-derick location is approximately 39 miles from Hanover.  The Frederick and York locations are about 50 miles apart.  The Hanover location has operated for over 30 years.  The York and Frederick sites were created in the mid-1980s to minimize driving time for delivering prod-ucts to customers.                                                                                                                      1 The Petitioner requested a unit of service representatives and route drivers and jumpers employed by the Employer at its Hanover, Penn-sylvania facility.  The Regional Director found that the requested unit was not an appropriate unit.  The unit found appropriate by the Re-gional Director is as follows: All full-time and regular part-time service representatives, shuttle drivers and jumpers employed by the Employer at its facilities located at York, Pennsylvania, Hanover, Pennsylvania, and Frederick, Mary-land; excluding all other employees, office clerical employees, guards and supervisors as defined by the Act. 2 The Petitioner also requested review of the Regional Director™s in-clusion of the shuttle drivers in the unit found appropriate. 3 We affirm, however, as discussed below, the Regional Director™s inclusion of shuttle drivers in the unit. The general manager of the Hanover area, which in-cludes the three locations, is located at Hanover.  The sales department, order department, and administration and human resources department for the Hanover terri-tory are also housed at Hanover.4 The York and Frederick sites each have a service cen-ter manager.  Hanover also has a service center manager position, which at the time of hearing was vacant. The Employer employs service representatives and jumpers who deliver the products to customers and pick up soiled products.  Service representatives and jumpers are permanently assigned to one of the three locations.  Nineteen service representatives and three jumpers work from the Hanover location, 12 service representatives and 2 jumpers are assigned to York, and 12 service rep-resentatives and 2 jumpers are assigned to Frederick.  Service representatives are assigned regular routes that originate from and terminate at the facility to which they are assigned.  Routes may change as accounts are added or eliminated.  Jumpers do not have assigned routes, but are trained to do the route service representative jobs at the particular site to which they are assigned.  When a service representative is absent, a jumper from the same location fills in. Service representatives report directly to a supervisor assigned to the same location.  The supervisors report to the service center manager at the same location.5  The service representatives™ immediate supervisor is respon-sible for overseeing the work of the service representa-tives, for ensuring that the routes get run every day, that invoices are checked in, and that credits or debits are adjusted in the computer.  Service representatives are expected to bring any problems to their immediate su-pervisor.  The supervisors also grant service representa-tives™ requests for time off. The supervisors evaluate the service representatives and are involved in discussing any performance prob-lems.  Day to day, the supervisors carry out discipline, including giving oral warnings, to service representa-tives.  Supervisors also may issue written warnings, which are forwarded to the Hanover general manager, who signs off on them and who might call the supervisor to discuss the matter.  The service center manager can suspend service representatives working at his location, after notifying and discussing the matter with the Hano- 4 The human resources director for the Hanover area also is respon-sible for the Allentown, Pennsylvania processing center. 5 The supervisors at Hanover report to the general manager at Hano-ver.  As noted, at the time of the hearing, the Service Center Manager position at Hanover was vacant. 330 NLRB No. 44  RENTAL UNIFORM SERVICE 335ver general manager.  Hanover General Manager Paul 
Johnson testified that during his one-half year in the po-
sition, he has generally relied on the supervisors™ judg-
ment in handling discipline issues, and has never exer-
cised his authority to overrule a supervisor™s decision 
with regard to discipline.  The immediate supervisor is 
also involved in discharge 
decisions, although the deci-sion concerning discharge of se
rvice representatives at all 
three facilities is done through the Hanover office. 
Applications for employment generally are made at a 
particular location.  Supervisors at the three locations 
conduct initial interviews.  The service center manager 
may conduct a second interview, or the applicant may 
interview with the human re
sources manager located at 
Hanover.  The Hanover general manager retains final 
authority over all hiring decisions.  
As noted, service representatives are permanently as-
signed to one of the three locations, where they drive 
assigned routes.  There is no record evidence of any tem-
porary interchange or instances in which a Hanover ser-
vice representative has driven a route originating in ei-

ther of the other facilities.  
In the mid-1980s, when the 
Employer opened the Frederick and York locations, 
some Hanover service representatives transferred to 
those locations.  There are no recent examples of perma-
nent transfers of service representatives to service repre-
sentative positions at another facility.  Service represen-

tatives have moved to another facility to accept a promo-
tion to a nonunit position such as supervisor.  Employees 
who transfer would retain their seniority with the Em-
ployer.  The jumpers assigned
 to each facility
 fill in for 
absent service representatives at the facility to which the 

jumper is assigned because the jumper is familiar with 
that facility™s routes; jumpers generally receive a promo-
tion to a service representative position at the location 
where they have been working, although they may be 
offered a position at another location.   
A unit consisting of employees at a single-plant or 
store location is presumptively an appropriate unit unless 
it has been so effectively merged into a more comprehen-
sive unit, or is so functionally integrated, that it has lost 
its separate identity.  
D&L Transportation, Inc.,
 324 
NLRB 160, 160 (1997); 
J&L Plate, Inc.,
 310 NLRB 429, 
429 (1993); 
Bowie Hall Trucking
, 290 NLRB 41, 42 
(1988); 
Dixie Belle Mills, 139 NLRB 629, 631 (1962).  
To determine whether the presumption has been rebutted, 
the Board looks at such factors as centralized control 
over daily operations and labor relations; extent of 
autonomy in the local manager to handle the facility™s 
day-to-day ordinary operations and to supervise the em-

ployees™ day-to-day work; similarity of skills, functions, 
and working conditions; extent of employee interchange; 
geographic proximity; and bargaining history if any.  
D&L Transportation,
 supra; 
Office Depot, Inc. v. NLRB,
 184 F.3d 506 (6th Cir. 1999). 
In finding that the single-facility presumption had been 
rebutted, the Regional Director cited the highly inte-
grated nature of the Employer™s operation, the adminis-
trative and operational dependence of York and Freder-
ick on Hanover, and centralized control over labor rela-
tions, administrative, and personnel matters.  The Re-
gional Director characterized
 the local managers™ author-
ity as ﬁroutine.ﬂ  Although recognizing the absence of 
significant interchange, the Regional Director determined 
that the similarity of skills, pay, and job functions of the 
service representatives at the three facilities demon-
strated a shared community of interest that rendered the 
single-location unit inappropriate. 
We recognize that the Empl
oyer maintains central con-
trol of aspects of labor relations, and that there is admin-
istrative and operational integration between Hanover 
and the two ﬁsatelliteﬂ facilities, and a similarity of job 
functions, skill, and pay.  Based on these factors, we 
have little doubt that the combined unit would, if sought, 
constitute 
an appropriate unit.  We disagree, however, 
with the Regional Director™s 
finding that those factors 
are sufficient to overcome th
e single-facility unit pre-
sumption in the circumstances presented
.  Carter Hawley 
Hale Stores,
 273 NLRB 621 (1984). 
Contrary to the Regional Director™s characterization, 
the record evidence demonstr
ates significant local auton-
omy over labor relations.  York and Frederick have a 
service center manager, who oversees the delivery opera-
tion; a comparable, although 
vacant, position exists at 
Hanover.  The service repres
entatives permanently as-
signed to a facility report to an immediate supervisor, 

who, along with the local manager, has significant re-
sponsibility for the employees™ day-to-day work.  Service 
representatives bring ﬁanyﬂ problems to their immediate 
supervisors, who also grant time off requests.
6  The im-
mediate supervisor can issue oral warnings and draft 
written discipline, and participates in discussions involv-
ing terminations.  The local service center manager also 
may suspend an employee.  Although the Hanover gen-
eral manager reviews written warnings and suspensions, 
the general manager has never reversed the action of a 

local supervisor or manager.  In addition, the direct su-
pervisor does the evaluations
 of the service representa-
tives, and is involved in discussions about performance 
problems.  Further, although the Hanover general man-
ager approves all hiring decisions, the local facility su-
pervisor and service manager are involved in the hiring 
process.  
Such significant involvement in a range of personnel 
and labor relations matters is not ﬁroutine in natureﬂ as 

characterized by the Regional Director, but demonstrates 
meaningful local autonomy and participation in matters 
directly affecting the serv
ice representatives™ working 
                                                          
 6 Indeed, the supervisors™ bonuses are based on the performance of 
the service representatives who report to them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336lives.  See Bowie Hall Trucking,
 290 NLRB 41, 43 
(1988) (local terminal manager, who conducted initial 
screening for new hires and was consulted about major 
disciplinary decisions, made more than routine decisions, 
notwithstanding that central management had final au-
thority with respect to hiring and major disciplinary deci-
sions). 
The Employer further failed to rebut the presumption 
by any showing of significant employee interchange.  

Indeed, there is no showing of any temporary inter-

change of service representatives among the three facili-
ties.  Service representatives are permanently assigned to 
one facility, and their routes begin and end at their as-
signed facility.  Even jumpers, who fill in for absent ser-
vice representatives, are assigned to a particular facility, 
fill in almost exclusively on routes originating from that 
facility, and generally are promoted to a service represen-
tative position at that facility.  Further, the only examples 
of service representatives pe
rmanently transf
erring to a service representative position at another facility oc-

curred in the mid-
1980s, when the Em
ployer opened the 
York and Frederick facilities.
7 Although service representatives at the three facilities 
perform the same job, there is no evidence that Hanover 

service representatives inter
act with service representa-
tives at York or Frederick to 
perform their jobs or on any 
regular basis.
8  The instances of common training relied 
on by the Employer are offset by the many separate 
meetings the Employer holds at each facility.  See 
Bowie Hall Trucking,
 290 NLRB 41, 43 (1988) (finding pre-
sumption not rebutted where no substantial evidence of 

employee transfers, and only generalized testimony 
about employee contacts). 
Given the absence of interchange and work interaction, 
the similarity of skills, pay, and job function does not 

establish that Hanover has no separate identity.  Further, 
despite the Employer™s argument about the dependency 
of York and Frederick on Hanover, that dependency is 
based on the administrative services that are separately 
performed at Hanover.  There is no dependency between 
service representatives at Hanover and those at York or 
Frederick.  See 
Office Depot, Inc. v. NLRB
, 184 F.3d 506 
                                                          
                                                           
7 Dayton Transport Corp.,
 270 NLRB 1114 (1984), in which the 
Board found sufficient evidence to 
overcome the presumptive appropri-
ateness of the requested single-facility
 unit, is distinguishable.  There 
the record showed frequent (about
 400Œ425
 times in 1 year) short-term 
or temporary interchange of driver
s among three facilities, where driv-
ers from one terminal dropped loads at
 another terminal, and then were 
dispatched on another run from
 the intermediate terminal. 
8 The Employer provided evidence that when it obtained a large con-
tract in the Baltimore area to prov
ide uniforms, individuals from all 
three locations helped with necessary 
measuring.  That sole occurrence, 
about which the Employer provided no details, fails to demonstrate that 
Hanover service representatives have significant, regular work
 interac-tion with service representatives from the other two locations. 
(6th Cir. 1999) (rejecting 
contention that unit was re-
quired to include satellite delivery centers).
9  Further, the geographic separation of the facilities is 
significant.  The York location is 22 miles from Hanover 
and Frederick is 50 miles away.  There is also an absence 
of bargaining history.  These factors further support a 
single-location unit. 
In sum, we find that the presumptive appropriateness 
of the petitioned-for, single-facility unit has not been 

rebutted.
10  Accordingly, we reverse the Regional Direc-
tor™s decision in this regard,
11 and shall remand this pro-
ceeding to him for furthe
r appropriate action.  
ORDER The Regional Director™s Decision and Direction of 
Election is reversed.  This case is remanded to the Re-
gional Director for further proceedings in conformity 
with this Decision on Review. 
 9 In 
Neodata Product Distribution, 
312 NLRB 987 (1993), on which 
the Employer relies, the employer 
maintained two facilities located 3 
miles apart.  Employees at one f
acility received and processed orders for delivery of products, while employ
ees at the nearby facility pack-
aged, invoiced and shipped the ordered product to the customer, and 
entered information into the comput
er for the billing process, which 
was handled by employees of the firs
t facility.  In concluding that the 
only appropriate unit consisted of 
employees at both facilities, the 
Board found that ﬁemployees at eac
h facility participate equally and 
fully at various stages in the Employer™s overall production process, 
which consists of the processing and filling of customer orders . . . Thus 
. . . despite being physically separate from each other, the Washington 
and 10th Street employees constitute 
integral and indispensable parts of a single ‚order flow process.™ﬂ Id. at 988.  In 
Neodata, the Board also 
found that in performing their coor
dinated functions, the employees of 
the two facilities had regular, frequent contact.  By contrast here, the 
Hanover service representatives and ju
mpers that the Petitioner seeks to 
represent perform their work wholly 
independent of, and with virtually 
no contact with, service representatives
 at either Frederick or York.   
10 After the Board granted review, 
the Employer submitted to the 
Board a decision by an Acting Regional Director in 
RUS of Morgan-town, Case 6ŒRCŒ11681, in which the Acting Regional Director found 
that a single-location unit, involving the same Employer, was not ap-
propriate.  No party requested revi
ew of that decision.  ﬁWe do not 
attach any weight in this proceedin
g to that case since we have long 
held that Regional Director™s 
Decisions do not have precedential 
value.ﬂ
  S. H. Kress & 
Co., 212 NLRB 132 fn. 1 (1974). 
11 We see no basis for reversing the Regional Director™s inclusion of 
shuttle drivers in the unit.  They
 are assigned to the Hanover facility, 
and are subject to the same line of supervision as the
 Hanover service 
representatives and jumpers.  The 
Petitioner has provided no facts or 
argument in support of its bare assertion that they were improperly 

included. 
 